         Case 2:17-cv-02557-TLN-AC Document 12 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       EDWIN KELLY,                                     No. 2:17-cv-2557 TLN AC P
12                        Plaintiff,
13             v.                                         ORDER
14       R. WILSON, et al.,
15                        Defendants.
16

17            I.     Introduction

18            Plaintiff is a former state prisoner previously incarcerated under the authority of the

19   California Department of Corrections and Rehabilitation (CDCR). Plaintiff proceeds pro se with

20   an application to proceed in forma pauperis and a civil rights complaint filed pursuant to 42

21   U.S.C. § 1983 that challenges the conditions of his prior confinement at the California Medical

22   Facility (CMF).1

23            Because plaintiff is no longer in custody, he must complete and submit a non-prisoner

24   application to proceed in forma pauperis on the form provided herewith. See e.g. Adler v.

25   Gonzalez, 2015 WL 4041772, at *1, 2015 U.S. Dist. LEXIS 85909 (E.D. Cal. July 1, 2015),

26   1
       Plaintiff mischaracterizes this institution as “California Men’s Facility,” which does not exist.
27   Review of plaintiff’s attachments demonstrates that the challenged institution was the California
     Medical Facility. If this construction is in error, plaintiff shall so inform the court when he
28   returns his non-prisoner application to proceed in forma pauperis.
                                                          1
      Case 2:17-cv-02557-TLN-AC Document 12 Filed 04/20/20 Page 2 of 2

 1   report and recommendation adopted, 2015 WL 4668668, 2015 U.S. Dist. LEXIS 103386 (E.D.
 2   Cal. Aug. 6, 2015) (payment of fee not required if plaintiff remains indigent after release from
 3   prison), and cases cited therein.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. Within thirty (30) days after the filing date of this order, plaintiff shall complete and
 6   file the attached application to proceed forma pauperis used by non-prisoners in this district;
 7   failure to timely submit the completed application will result in the dismissal of this action
 8   without prejudice.
 9          2. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a
10   blank application to proceed forma pauperis used by non-prisoners in this district.
11   DATED: April 20, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
